USDC IN/ND case 3:20-cv-00138-PPS-MGG document 15 filed 08/13/21 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 RICHARD DODD,

               Plaintiff,

                      v.                           CAUSE NO. 3:20CV138-PPS/MGG

 DAVID LEONARD,

               Defendant.

                                 OPINION AND ORDER

       Richard Dodd, a prisoner without a lawyer, filed a complaint. ECF 2. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review

the merits of a prisoner complaint and dismiss it if the action is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief against

a defendant who is immune from such relief.

       On August 22, 2017, Dodd was transferred from the Pendleton Correctional

Facility to the Westville Correctional Facility. ECF 2 at 12. After his transfer, he was

hired as a law clerk in the law library in mid-October 2017. Id. Shortly thereafter, he

filed his complaint in Dodd v. Zatecky, 1:17-CV-3955 (S.D. Ind. filed Oct. 27, 2017). He

claims that, after he filed his complaint, Defendant David Leonard, Administrative

Assistant #1, who works directly for the prison’s Warden, retaliated against him,
USDC IN/ND case 3:20-cv-00138-PPS-MGG document 15 filed 08/13/21 page 2 of 5


resulting in his termination from his law clerk position. Id. at 13. More specifically, he

claims that, on December 8, 2017, he was targeted for a shakedown and an order was

given to search his cell. Id. at 13-14. He states the shakedown was unusual in that a yard

sergeant came from another area of the prison to conduct the search whereas typically

dorm officers assigned to the housing unit would conduct the searches. Id. at 13. Dodd

asked the yard sergeant why he was conducting the search and he told Dodd that he

must have “pissed someone off” because the shakedown order came from a “really high

up source.” Id. at 14. He states he later learned that Leonard had ordered the search. Id.

       During the search of Dodd’s cell, prison officers found another inmate’s plea

agreement and Dodd was written up on a disciplinary offense, B-215, for unauthorized

possession of state property. ECF 2 at 14. If found guilty of the offense, Dodd would

lose his law clerk position and he would not be able to continue his legal secretary

certificate program, completion of which would reduce his sentence by six months. Id.

at 15. On February 2, 2018, Dodd attended the disciplinary hearing, where the B-215

offense was reduced to a C-353 offense, unauthorized possession of personal property.

Id. The hearing officer found Dodd guilty of the C-353 offense, but he was allowed to

retain his law clerk position and remain in the legal secretary certificate program. Id.

However, because Dodd felt he should not have been charged with a disciplinary

offense, he filed an appeal on February 13, 2018. Id.

       While the appeal was pending, on March 8, 2018, Dodd received a memo from

Leonard stating that he was being administratively removed from his law clerk position

and he would never be reassigned to the law library while he was housed at the


                                             2
USDC IN/ND case 3:20-cv-00138-PPS-MGG document 15 filed 08/13/21 page 3 of 5


Westville Correctional Facility. ECF 2 at 15, 20. Almost two weeks later, on March 20,

2018, Leonard, who also reviews disciplinary hearing appeals for the facility, granted

Dodd’s February 13, 2018 appeal, and recharged Dodd with the higher level B-215

offense. Id. at 16-17, 21. Dodd claims Leonard specifically granted his appeal so that he

could recharge him with the higher level offense and have him removed from his law

clerk position and legal secretary certificate program. Id. On March 28, 2018, Dodd

attended the disciplinary hearing and was found guilty of the B-215 offense.1 Id. at 17.

        In his complaint, Dodd asserts that Leonard violated his First Amendment rights

by engaging in the described acts of retaliation after he filed his complaint in Zatecky.

“To prevail on his First Amendment retaliation claim, [Dodd] must show that (1) he

engaged in activity protected by the First Amendment; (2) he suffered a deprivation

that would likely deter First Amendment activity in the future; and (3) the First

Amendment activity was at least a motivating factor in the Defendants’ decision to take

the retaliatory action.” Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012) (quotation

marks and citations omitted).

        As an initial matter, some of the allegations contained in Dodd’s complaint

concern things that occurred more than two years before he filed his complaint, and




        1Dodd further asserts he has been subjected to additional disciplinary sanctions that should not
have been imposed, which include phone restrictions in July 2018, and commissary restrictions between
August and October 2019. ECF 2 at 18, 21-23. He states that, after these restrictions were lifted, he found
out he had been issued two conduct reports in August and September 2019. Id. at 23. Dodd also claims he
was assigned to segregated housing on the basis of a trumped up disciplinary charge because he filed a
grievance since there were no exhaust fans in his dorm. Id. That disciplinary charge was later overturned.
Id. However, Dodd does not allege that Leonard was involved in any of these sanctions or disciplinary
charges.


                                                     3
USDC IN/ND case 3:20-cv-00138-PPS-MGG document 15 filed 08/13/21 page 4 of 5


therefore appear to be untimely. “Indiana’s two-year statute of limitations . . . is

applicable to all causes of action brought in Indiana under 42 U.S.C. § 1983.” Snodderly

v. R.U.F.F. Drug Enforcement Task Force, 239 F.3d 892, 894 (7th Cir. 2001). Because Dodd

signed his complaint on February 10, 2020, any claims accruing prior to February 10,

2018, are barred by the applicable statute of limitations. See ECF 2 at 11. Thus, his

allegations that Leonard retaliated against him when he ordered the December 8, 2017,

shakedown of his cell and had him charged with a disciplinary offense, which he was

found guilty of on February 2, 2018, are time barred.

       As to the allegations that Leonard retaliated after February 10, 2018, Dodd has

not pled facts from which it can be plausibly inferred that his filing of his complaint in

Zatesky motivated Leonard’s actions. In other words, Dodd has not pled any facts that

explain how Leonard’s March 8, 2018, decision to administratively remove him from his

law clerk position or Leonard’s March 20, 2018, decision to grant Dodd’s disciplinary

appeal and recharge him with a higher-level disciplinary offense are, in some way,

connected to Dodd filing a complaint five months earlier. While Dodd claims he only

became the focus of Leonard’s attention after he filed his complaint in Zatesky, he has

not explained why he believes there is a link between the two. In other words, there

appears to be no connection between the October 2017 filing of a complaint in a case

against the Warden and prison staff at the Pendleton Correctional Facility and the

actions Leonard, who is an administrative assistant at the Westville Correctional

Facility, took five months later.




                                             4
USDC IN/ND case 3:20-cv-00138-PPS-MGG document 15 filed 08/13/21 page 5 of 5


       While Dodd’s complaint does not state a claim, the court will give him

an opportunity to replead, if after reviewing this order, he believes he can state a claim.

Luevano v. WalMart Stores, Inc., 722 F.3d 1014, 1022-23, 1025 (7th Cir. 2013); Loubser v.

Thacker, 440 F.3d 439, 443 (7th Cir. 2006). In his amended complaint, Dodd should

explain in his own words what happened, when it happened, where it happened, who

was involved, and how he was personally injured, providing as much detail as possible.

       ACCORDINGLY, the court:

       (1) DIRECTS the clerk to place this cause number on a blank Prisoner Complaint

Pro Se 14 (INND Rev. 2/20) and send it to Richard Dodd;

       (2) GRANTS Richard Dodd until September 13, 2021, to file an amended

complaint; and

       (3) CAUTIONS Richard Dodd that if he does not respond by the deadline, this

case will be dismissed pursuant to 28 U.S.C. § 1915A without further notice because the

current complaint does not state a claim upon which relief can be granted.

       SO ORDERED on August 13, 2021.

                                                    /s/ Philip P. Simon
                                                  JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              5
